Exhibit 10.1c AMENDED AND RESTATED CONTRACT BETWEEN THE GEORGIA DEPARTMENT OF COMMUNITY HEALTH and PEACH STATE HEALTH PLANS for PROVISION OF SERVICES TO GEORGIA FAMILIES Contract No.: 0653 Amendment 3 May 1, TABLE OF CONTENTS 1 SCOPE OF SERVICE 1 1.1 BACKGROUND 1 1.2.1 Medicaid 2 1.2.2 PeachCare for Kids 3 1.2.3 Exclusions 3 1.3 SERVICE REGIONS 4 1.4 DEFINITIONS 4 1.5 ACRONYMS 19 2 DCH RESPONSIBILITIES 22 2.1 GENERAL PROVISIONS 22 2.2 LEGAL COMPLIANCE 22 2.3 ELIGIBILITY AND ENROLLMENT 22 2.4 DISENROLLMENT 24 2.5 MEMBER SERVICES AND MARKETING 25 2.6 COVERED SERVICES & SPECIAL COVERAGE PROVISIONS 25 2.7 NETWORK 25 2.8 QUALITY MONITORING 26 2.9 COORDINATION WITH CONTRACTOR’S KEY STAFF 27 2.1 FORMAT STANDARDS 27 2.11 FINANCIAL MANAGEMENT 27 2.12 INFORMATION SYSTEMS 27 2.13 READINESS OR ANNUAL REVIEW 28 3 GENERAL CONTRACTOR RESPONSIBILITIES 29 4 SPECIFIC CONTRACTOR RESPONSIBILITIES 30 4.1 ENROLLMENT 30 4.1.1 Enrollment Procedures 30 4.1.2 Selection of a Primary Care Provider (PCP) 30 4.1.3 Newborn Enrollment 31 4.1.4 Reporting Requirements 32 4.2 DISENROLLMENT 32 4.2.1 Disenrollment Initiated by the Member 32 4.2.2 Disenrollment Initiated by the Contractor 33 4.2.3 Acceptable Reasons for Disenrollment Investigation Requests by Contractor 33 4.2.4 Unacceptable Reasons for Disenrollment Requests by Contractor 34 4.3 MEMBER SERVICES 35 4.3.1 General Provisions 35 4.3.2 Requirements for Written Materials 35 4.3.3 Member Handbook Requirements 36 4.3.4 Member Rights 39 4.3.5 Provider Directory 40 4.3.6 Member Identification (ID) Card 40 4.3.7 Toll-free Member Services Line 41 4.3.8 Internet Presence/Web Site 42 4.3.9 Cultural Competency 43 4.3.10 Translation Services 43 4.3.11 Reporting Requirements 44 4.4 MARKETING 44 4.4.1 Prohibited Activities 44 4.4.2 Allowable Activities 44 4.4.3 State Approval of Materials 45 4.4.4 Provider Marketing Materials 45 4.5 COVERED BENEFITS AND SERVICES 45 4.5.1 Included Services 46 4.5.2 Individuals with Disabilities Education Act (IDEA) Services 48 4.5.3 Enhanced Services 49 4.5.4 Medical Necessity 49 4.5.5 Experimental, Investigational or Cosmetic Procedures 50 4.5.6 Moral or Religious Objections 50 4.6 SPECIAL COVERAGE PROVISIONS 50 4.6.1 Emergency Services 50 4.6.2 Post-Stabilization Services 52 4.6.3 Urgent Care Services 53 4.6.4 Family Planning Services 54 4.6.5 Sterilizations, Hysterectomies and Abortions 54 4.6.6 Pharmacy 56 4.6.7 Immunizations 57 4.6.8 Transportation 57 4.6.9 Perinatal Services 57 4.6.10 Parenting Education 58 4.6.11 Mental Health and Substance Abuse 59 4.6.12 Advance Directives 59 4.6.13 Foster Care Forensic Exam 60 4.6.14 Laboratory Services 60 4.6.15 Member Cost-Sharing 60 4.7 EARLY AND PERIODIC SCREENING, DIAGNOSTIC AND TREATMENT (EPSDT) PROGRAM:HEALTH CHECK 60 4.7.1 General Provisions 60 4.7.2 Outreach and Informing 61 4.7.3 Screening 62 4.7.4 Tracking 63 4.7.5 Diagnostic and Treatment Services 64 4.7.6 Reporting Requirements 64 4.8 PROVIDER NETWORK 64 4.8.1 General Provisions 64 4.8.2 Primary Care Providers (PCPs) 66 4.8.3 Direct Access 68 4.8.4 Pharmacies 69 4.8.5 Hospitals 69 4.8.6 Laboratories 69 4.8.7 Mental Health/Substance Abuse 70 4.8.8 Federally Qualified Health Centers (FQHCs) 70 4.8.10 Family Planning Clinics 71 4.8.11 Nurse Practitioners Certified (NP-Cs) and Certified Nurse Midwives (CNMs) 71 4.8.13 Geographic Access Requirements 72 4.8.14 Waiting Maximums and Appointment Requirements 73 4.8.15 Credentialing 74 4.8.16 Mainstreaming 74 4.8.17 Coordination Requirements 75 4.8.18 Network Changes 75 4.8.19 Out-of-Network Providers 76 4.8.21 Reporting Requirements 77 4.9 PROVIDER SERVICES 77 4.9.1 General Provisions 77 4.9.2 Provider Handbooks 78 4.9.3 Education and Training 79 4.9.4 Provider Relations 80 4.9.5 Toll-freeProvider Services Telephone Line 80 4.9.6 Internet Presence/Web Site 81 4.9.7 Provider Complaint System 82 4.9.8 Reporting Requirements 84 4.1 PROVIDER CONTRACTS AND PAYMENTS 84 4.10.1 Provider Contracts 84 4.10.2 Provider Termination 88 4.10.3 Provider Insurance 89 4.10.4 Provider Payment 90 4.10.5 Reporting Requirements 92 4.11 UTILIZATION MANAGEMENT AND CARE COORDINATION RESPONSIBILITIES 92 4.11.1 Utilization Management 92 4.11.2 Prior Authorization and Pre-Certification 94 4.11.3 Referral Requirements 95 4.11.4 Transition of Members 95 4.11.5 Court-Ordered Evaluations and Services 98 4.11.6 Second Opinions 98 4.11.7 Care Coordination and Case Management 98 4.11.8 Disease Management 100 4.11.9 Discharge Planning 100 4.11.10 Reporting Requirements 100 4.12 QUALITY IMPROVEMENT 100 4.12.1 General Provisions 101 4.12.2 Quality Strategic Plan Requirements 101 4.12.3 Reporting Requirements 102 4.12.4 Quality Assessment Performance Improvement (QAPI) Program 103 4.12.5 Performance Improvement Projects 104 4.12.6 Practice Guidelines 106 4.12.7 Focused Studies 106 4.12.7.1 Focus Studies: 107 4.12.8 Patient Safety Plan 107 4.12.9 Performance Incentives 107 4.12.9.1 Incentive Arrangement 108 4.12.10 External Quality Review 108 4.12.11 Reporting Requirements 108 4.13 FRAUD AND ABUSE 108 4.13.1 Program Integrity 108 4.13.2 Compliance Plan 109 4.13.3 Coordination with DCH and Other Agencies 110 4.13.4 Reporting Requirements 111 4.14 INTERNAL GRIEVANCE SYSTEM 111 4.14.1 General Requirements 111 4.14.2 Grievance Process 113 4.14.3 Proposed Action 113 4.14.4 Administrative Review Process 116 4.14.5 Notice of Adverse Action 117 4.14.7 Continuation of Benefits while the Contractor Appeal and Administrative Law Hearing are Pending 119 4.14.8 Reporting Requirements 120 4.15 ADMINISTRATION AND MANAGEMENT 120 4.15.1 General Provisions 120 4.15.2 Place of Business and Hours of Operation 121 4.15.3 Training 121 4.15.4 Data Certification 121 4.15.5 Implementation Plan 122 4.16 CLAIMS MANAGEMENT 122 4.16.1 General Provisions 122 4.16.2 Other Considerations 124 4.16.4 Reporting Requirements 126 4.17 INFORMATION MANAGEMENT AND SYSTEMS 127 4.17.1 General Provisions 127 4.17.2 Global System Architecture and Design Requirements 128 4.17.3 Data and Document Management Requirements by Major Information Type 130 4.17.4 System and Data Integration Requirements 131 4.17.5 System Access Management and Information Accessibility Requirements 131 4.17.6 Systems Availability and Performance Requirements 132 4.17.7 System User and Technical Support Requirements 135 4.17.8 System Change Management Requirements 136 4.17.9 System Security and Information Confidentiality and Privacy Requirements 137 4.17.10 Information Management Process and Information Systems Documentation Requirements 138 4.17.11 Reporting Requirements 139 4.18 REPORTING REQUIREMENTS 139 4.18.1 General Procedures 139 4.18.2 Weekly Reporting 140 4.18.3 Monthly Reporting 140 4.18.4 Quarterly Reporting 142 4.18.5 Annual Reports 147 4.18.6 Ad Hoc Reports 149 4.18.6.5 Contractor Notifications 151 5 DELIVERABLES 152 5.1 CONFIDENTIALITY 152 5.2 NOTICE OF DISAPPROVAL 152 5.3 RESUBMISSION WITH CORRECTIONS 152 5.4 NOTICE OF APPROVAL/DISAPPROVAL OF RESUBMISSION 152 5.5 DCH FAILS TO RESPOND 152 5.6 REPRESENTATIONS 153 5.7 CONTRACT DELIVERABLES 153 5.8 CONTRACT REPORTS 156 6 TERM OF CONTRACT 158 7 PAYMENT FOR SERVICES 158 8 FINANCIAL MANAGEMENT 160 8.1 GENERAL PROVISIONS 160 8.2 SOLVENCY AND RESERVES STANDARDS 161 8.3 REINSURANCE 161 8.4 THIRD PARTY LIABILITY AND COORDINATION OF BENEFITS 161 8.4.2 Cost Avoidance 162 8.4.3 Compliance 163 8.5 PHYSICIAN INCENTIVE PLAN 163 8.6 REPORTING REQUIREMENTS 163 9 PAYMENT OF TAXES 167 10 RELATIONSHIP OF PARTIES 167 11 INSPECTION OF WORK 167 12 STATE PROPERTY 167 13 OWNERSHIP AND USE OF DATA/ UPGRADES 168 13.1 OWNERSHIP AND USE OF DATA 168 13.2 SOFTWARE AND OTHER UPGRADES 168 14 CONTRACTOR STAFFING 168 14.1 STAFFING ASSIGNMENTS AND CREDENTIALS 168 14.2 STAFFING CHANGES 170 14.3 CONTRACTOR’S FAILURE TO COMPLY 171 15 CRIMINAL BACKGROUND CHECKS 171 16 SUBCONTRACTS 171 16.1 USE OF SUBCONTRACTORS 171 16.2 COST OR PRICING BY SUBCONTRACTORS 172 17 LICENSE, CERTIFICATE, PERMIT REQUIREMENT 173 18 RISK OR LOSS AND REPRESENTATIONS 173 19 PROHIBITION OF GRATUITIES AND LOBBYIST DISCLOSURES 174 20 RECORDS REQUIREMENTS 174 20.1 GENERAL PROVISIONS 174 20.2 RECORDS RETENTION REQUIREMENTS 174 20.3 ACCESS TO RECORDS 175 20.4 MEDICAL RECORD REQUESTS 175 21 CONFIDENTIALITY REQUIREMENTS 175 21.1 GENERAL CONFIDENTIALITY REQUIREMENTS 175 21.2 HIPAA COMPLIANCE 176 22 TERMINATION OF CONTRACT 176 22.1 GENERAL PROCEDURES 176 22.2 TERMINATION BY DEFAULT 176 22.3 TERMINATION FOR CONVENIENCE 177 22.4 TERMINATION FOR INSOLVENCY OR BANKRUPTCY 177 22.5 TERMINATION FOR INSUFFICIENT FUNDING 177 22.6 TERMINATION PROCEDURES 178 22.7 TERMINATION CLAIMS 179 23 LIQUIDATED DAMAGES 180 23.1 GENERAL PROVISIONS 180 23.2 CATEGORY 1 180 23.3 CATEGORY 2 181 23.4 CATEGORY 3 182 23.5 CATEGORY 4 184 23.6 OTHER REMEDIES 186 23.7 NOTICE OF REMEDIES 186 24 INDEMNIFICATION 187 25 INSURANCE 187 25.1 INSURANCE OF CONTRACTOR 187 27.0 COMPLIANCE WITH ALL LAWS 189 27.1 NON-DISCRIMINATION 189 27.2 DELIVERY OF SERVICE AND OTHER FEDERAL LAWS 190 27.3 COST OF COMPLIANCE WITH APPLICABLE LAWS 191 27.4 GENERAL COMPLIANCE 191 28 CONFLICT RESOLUTION 191 29.0 CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE 191 30.0 NOTICE 192 31.0 MISCELLANEOUS 193 31.1 CHOICE OF LAW OR VENUE 193 31.2 ATTORNEY’S FEES 193 31.3 SURVIVABILITY 193 31.4 DRUG-FREE WORKPLACE 193 31.5 CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT AND OTHER MATTERS 194 31.6 WAIVER 194 31.7 FORCE MAJEURE 194 31.8 BINDING 194 31.9 TIME IS OF THE ESSENCE 194 31.1 AUTHORITY 194 31.11 ETHICS IN PUBLIC CONTRACTING 194 31.12 CONTRACT LANGUAGE INTERPRETATION 195 31.13 ASSESSMENT OF FEES 195 31.14 COOPERATION WITH OTHER CONTRACTORS 195 31.15 SECTION TITLES NOT CONTROLLING 195 31.16 LIMITATION OF LIABILITY/EXCEPTIONS 195 31.17 COOPERATION WITH AUDITS 196 31.18 HOMELAND SECURITY CONSIDERATIONS 196 31.19 PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED 196 31.2 OWNERSHIP AND FINANCIAL DISCLOSURE 197 32.0 AMENDMENT IN WRITING 197 33.0 CONTRACT ASSIGNMENT 197 34.0 SEVERABILITY 198 35.0 COMPLIANCE WITH AUDITING AND REPORTING REQUIREMENTS FOR NONPROFIT ORGANIZATIONS 198C.G.A. § 50-20-1 ET SEQ.)198 198 36.0 ENTIRE AGREEMENT 198 ATTACHMENT A 200 DRUG FREE WORKPLACE CERTIFICATE 200 ATTACHMENT B 202 CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT, AND OTHER RESPONSIBILITY MATTERS 202 ATTACHMENT C 204 NON PROFIT ORGANIZATION DISCLOSURE FORM 204 ATTACHMENT D 205 CONFIDENTIALITY STATEMENT 205 ATTACHMENT E 206 BUSINESS ASSOCIATE AGREEMENT 206 ATTACHMENT F 211 VENDOR LOBBY LIST DISCLOSURE AND REGISTRATION CERTIFICATION FORM 211 ATTACHMENT G 213 PAYMENT BOND AND 213 IRREVOCABLE LETTER OF CREDIT 213 ATTACHMENT H 215 CAPITATION PAYMENT 215 NOTICE OF YOUR RIGHT TO A HEARING ATTACHMENT J 218 MAP OF SERVICE REGIONS/LIST OF COUNTIES BY SERVICE REGIONS 218 ATTACHMENT K 219 APPLICABLE CO-PAYMENTS 219 ATTACHMENT L 220 INFORMATION MANAGEMENT AND SYSTEMS 220 THIS AMENDED AND RESTATED CONTRACT, with an effective date of July 1, 2008 (hereinafter referred to as the “Effective Date”), is made and entered into by and between the Georgia Department of Community Health (hereinafter referred to as “DCH” or the “Department”) and Peach State Health Plans, Inc. (hereinafter referred to as the “Contractor”). WHEREAS, DCH is responsible for Health Care policy, purchasing, planning and regulation pursuant to the Official Code of Georgia Annotated (O.C.G.A.) § 31-5A-4 et. seq.; WHEREAS, DCH is the single State agency designated to administer medical assistance in Georgia under Title
